UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form 10-Q (Mark one) x Quarterly Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2014 o Transition Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number 0-53803 SMSA Gainesville Acquisition Corp. (Exact name of registrant as specified in its charter) Nevada 27-0984261 (State of incorporation) (IRS Employer ID Number) 610 Coit Road, Suite 200, Dallas Texas 75075 (Address of principal executive offices) (469) 606-4520 (Issuer's telephone number) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended, during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESx NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESo NO x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): YESx NO o State the number of shares outstanding of each of the issuer's classes of common stock as of the latest practicable date: September 12, 2014: 147,111,178 shares of common stock, par value $0.001 SMSA Gainesville Acquisition Corp. Form 10-Q for the Three Months Ended March 31, 2014 Table of Contents Page Part I – Financial Information Item 1 – Financial Statements 3 Item 2 – Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3 – Quantitative and Qualitative Disclosures About Market Risk 17 Item 4 – Controls and Procedures 18 Part II – Other Information Item 1 – Legal Proceedings 20 Item 1A – Risk Factors 20 Item 2 – Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 6 – Exhibits 21 SIGNATURES 22 2 Part I – Financial Information Item 1 – Financial Statements SMSA Gainesville Acquisition Corp. Unaudited Condensed Statements of Operations Three Months Ended March 31, Revenues $
